                 Case 1:19-cv-00098-SKO Document 17 Filed 04/21/20 Page 1 of 3


 1 McGREGOR W. SCOTT
   United States Attorney
 2 BENJAMIN E. HALL
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Defendant
 6 United States of America

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 YANCHHI YAM,                                            Case No. 1:19-cv-00098-SKO

12                                 Plaintiff,              STIPULATION AND PROTECTIVE
                                                           ORDER
13                     v.

14 UNITED STATES OF AMERICA, et al.,

15                                 Defendants.

16

17

18          Pursuant to Rule 26(c), Federal Rules of Civil Procedure, the parties to this action stipulate

19 and agree to the terms of the following proposed Protective Order.

20          1.       Certain documents that Defendant, the United States of America, will produce to

21 Plaintiff, Yanchhi Yam, in the course of this litigation include information regarding law-

22 enforcement techniques that the United States Marshals Service deems sensitive and not appropriate

23 for public dissemination. The parties desire to enter into this Protective Order in order to limit the

24 dissemination of such information except as necessary for the purposes of this litigation.

25          2.       Defendant shall designate such documents by marking each page with the notation

26 “PROTECTED/CONFIDENTIAL” prior to production of such documents to Plaintiff. Such
27 designated documents are described hereinafter as the “Protected Document(s).”

28

     STIPULATION AND PROTECTIVE ORDER                  1
30
                 Case 1:19-cv-00098-SKO Document 17 Filed 04/21/20 Page 2 of 3


 1          3.       Plaintiff’s use of Protected Documents shall be limited to this litigation. Plaintiff

 2 shall not use Protected Documents for any purpose except the preparation and trial of this case.

 3          4.       Plaintiff shall not disclose Protected Documents to any person or entity except the

 4 following: (a) the Court; (b) Plaintiff’s attorneys of record; (c) persons regularly in the employ of

 5 such attorneys; (d) any experts or consultants specifically retained for this case; and (e) stenographic

 6 reporters who are engaged in proceedings necessarily incident to the conduct of this matter.

 7          5.       Plaintiff’s counsel agree to make all reasonable efforts to ensure compliance with this

 8 Protective Order. Any expert or consultant who receives Protected Documents shall first read a copy

 9 of this stipulated Protective Order and agree in writing to abide by the terms thereof.

10          6.       In the event that one or more of the parties uses a Protected Document in a deposition

11 or other discovery proceeding in this case, that portion of the deposition or other discovery

12 proceeding shall be subject to this Protective Order.

13          7.       If any party wishes to attach Protected Documents to a pleading or motion in this

14 litigation, that party must submit the materials for filing under seal with the appropriate request to

15 file documents under seal pursuant to this Court’s rules.

16          8.       This Protective Order does not constitute a ruling on the question of whether a

17 particular document or category of information is properly discoverable, nor does it constitute a

18 ruling on any potential objection to the discoverability, relevance or admissibility of any record.

19          9.       The terms and conditions set forth herein shall not apply to the disclosure of any

20 information subject to a claim of privilege or other basis of exclusion, and this Protective Order shall

21 not serve as precedent for adopting any procedure with respect to the disclosure of any such

22 information.

23          10.      The parties agree that prior to commencement of trial, they will enter into mutually

24 agreeable stipulations with respect to Protected Documents to be disclosed during trial. Any

25 unresolved disputes shall be resolved in accordance with the Federal Rules of Civil Procedure and

26 addressed within the parties’ pretrial statements.
27          11.      Upon final disposition of this action, unless otherwise agreed to in writing by

28 opposing counsel, Plaintiff shall within thirty (30) days assemble and return all Protected

     STIPULATION AND PROTECTIVE ORDER                    2
30
              Case 1:19-cv-00098-SKO Document 17 Filed 04/21/20 Page 3 of 3


 1 Documents, including all copies thereof, to the producing party and certify in writing that all such

 2 material has been returned, or certify in writing that all such material has been destroyed.

 3          12.    Any disputes pertaining to this stipulated Protective Order shall be governed by the

 4 Court’s procedures for Discovery Disputes set forth in Section VI of the Court’s Scheduling Order

 5 (ECF No. 15).

 6          13.    This Protective Order may be modified by the Court at any time for good cause

 7 following notice to all parties and an opportunity to be heard.

 8                                                             Respectfully submitted,

 9   Dated: April 16, 2020                                     McGREGOR W. SCOTT
                                                               United States Attorney
10
                                                             / /s/ Benjamin E. Hall
11                                                            BENJAMIN E. HALL
                                                              Assistant U.S. Attorney
12                                                            Attorney for Defendant
13   Dated: April 15, 2020                                     WILLIAMS, BRODERSEN,
                                                                PRITCHETT & BURKE LLP
14

15
                                                             / /s/ Nicholas R. Ruiz
16                                                            RUSSELL P. BURKE
                                                              NICHOLAS R. RUIZ
17                                                            Attorneys for Plaintiff

18

19
     IT IS SO ORDERED.
20

21 Dated:     April 20, 2020                                     /s/   Sheila K. Oberto            .
                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

     STIPULATION AND PROTECTIVE ORDER                  3
30
